[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 08-15481                   MARCH 17, 2009
                             Non-Argument Calendar             THOMAS K. KAHN
                                                                   CLERK
                           ________________________

                         D. C. Docket No. 99-00019-CR-6

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RODERICK TURNER,
a.k.a. Pimp,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                 (March 17, 2009)

Before CARNES, BARKETT and WILSON , Circuit Judges.

PER CURIAM:

      Roderick Turner appeals pro se the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for a reduced sentence based on Amendment 706 to the
Sentencing Guidelines, which implemented a two-level reduction in the § 2D1.1

base offense levels for crack cocaine offenses. His original sentence was based on

the career offender guidelines in § 4B1.1. He argues that the district court erred in

finding that his career offender status barred him from relief, because the policies

embodied in Amendment 706, 18 U.S.C. § 3553(a), and Supreme Court case law 1

all support granting a two-level reduction to defendants in crack cocaine-related

cases.

         We review “a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003) (citing United States v. Vautier, 144 F.3d 756, 759 n.3 (1998)).

Where the issue presented involves a legal interpretation, review is de novo. See

United States v. Pringle, 350 F.3d 1172, 1178 (11th Cir. 2003).

         Amendment 706, which reduced the § 2D1.1(c) offense levels in crack

cocaine cases by two levels, was made retroactive by incorporation into U.S.S.G.

§ 1B1.10(c). See U.S.S.G. App. C, Amend. 713. “[I]n the case of a defendant who

has been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission” pursuant to a


         1
        E.g., Kimbrough v. United States, 552 U.S. __, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007);
United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

                                              2
retroactive amendment, the district court “may reduce the term of imprisonment,

after considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent

that they are applicable, if such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” § 3582(c)(2). A reduction of a

term of imprisonment is not “consistent with applicable policy statements issued

by the Sentencing Commission” if the retroactive amendment does not have the

effect of lowering the defendant’s applicable guideline range. § 1B1.10(a)(2)(B).

Thus, a defendant who was sentenced as a career offender under § 4B1.1 rather

than under the drug-quantity-based offense levels in § 2D1.1(c) is ineligible for

relief under Amendment 706, which did not alter the § 4B1.1 offense levels.

United States v. Moore, 541 F.3d 1323, 1330 (11th Cir. 2008), cert. denied, No.

08-7610 (U.S. Jan. 12, 2009).

      Because Turner was sentenced as a career offender, his base offense level

was determined by § 4B1.1, not § 2D1.1. As such, it was unaffected by

Amendment 706. The district court did not err when it found that Amendment 706

offered no grounds for resentencing Turner.

      For the foregoing reasons, we affirm the district court’s denial of Turner’s

motion for a reduced sentence.

      AFFIRMED.



                                           3